Citation Nr: 0602683	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  97-05 044	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar and cervical spine.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neurological 
disorder, to include blackouts.

4.  Entitlement to service connection for skin cancer and a 
skin disorder secondary to Agent Orange exposure.

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left transverse process at L-1.

6.  Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955, and from January 1956 to July 1972.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 1998 and August 2003, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas, for additional 
development.  The issues of whether new and material evidence 
has been received to reopen a claim for service connection 
for degenerative disc disease of the lumbar and cervical 
spine; whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder; whether new and material evidence has been received 
to reopen a claim for service connection for a neurological 
disorder, to include blackouts; service connection for 
degenerative disc disease of the lumbar and cervical spine; 
and service connection for skin cancer and a skin disorder, 
secondary to Agent Orange exposure, are now before the Board 
for final appellate consideration.

The issues of entitlement to service connection for a 
neurological disorder, to include blackouts; a compensable 
rating for the residuals of a fracture of the left transverse 
process at L-1; and a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  An August 1986 rating decision denied the veteran's claim 
for service connection for degenerative disc disease of the 
lumbar and cervical spine.

3.  The evidence associated with the claims folder since the 
August 1986 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for degenerative disc disease of the lumbar and 
cervical spine.

4.  A December 1981 rating decision held that new and 
material evidence had not been submitted to reopen a final 
October 1972 rating decision denying service connection for a 
psychiatric disorder (claimed as hyperventilation).  

5.  The evidence associated with the claims folder since the 
December 1981 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a psychiatric disorder.

6.  A December 1981 rating decision held that new and 
material evidence had not been submitted to reopen a final 
October 1972 rating decision denying service connection for a 
neurological disorder, to include blackouts (claimed as 
hyperventilation). 

7.  The evidence associated with the claims folder since the 
December 1981 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a neurological disorder, to include blackouts.

8.  The competent medical evidence does not demonstrate that 
the veteran's skin cancer or skin condition is related to 
active duty, or to exposure to Agent Orange. 


CONCLUSIONS OF LAW

1.  The evidence associated with the veteran's claims file 
subsequent to the August 1986 rating decision is new and 
material, and the veteran's claim for service connection for 
degenerative disc disease of the lumbar and cervical spine is 
reopened. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).

2.  The evidence associated with the veteran's claims file 
subsequent to the December 1981 rating decision denying 
service connection for a psychiatric disorder is not new and 
material, and the veteran's claim for service connection for 
a psychiatric disorder has not been reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2005).

3.  The evidence associated with the veteran's claims file 
subsequent to the December 1981 rating decision denying 
service connection for a neurological disorder is new and 
material, and the veteran's claim for service connection for 
a neurological disorder is reopened. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156 (2005).

4.  Service connection for degenerative disc disease of the 
lumbar and cervical spine is not warranted.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

5.  Service connection for skin cancer and a skin condition, 
to include as due to exposure to Agent Orange, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in April 2004, a 
rating decision in December 1996, a statement of the case in 
January 1997, and supplemental statements of the case in June 
1997, November 1997, February 2000 and October 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

The Board further observes that these documents provided the 
relevant notice with respect to the claims to reopen and the 
underlying service connection claims.  Thus, the Board may 
adjudicate the issue of entitlement to service connection for 
degenerative disc disease of the lumbar and cervical spine 
without prejudice to the veteran.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

With respect to each of the veteran's claims, the Board 
observes that the record contains service medical records and 
post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Also with respect to each of the veteran's claims, the Board 
observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

New and material evidence to reopen claims for service 
connection 

The December 1981 and August 1986 rating decisions are final 
and are not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2005).  In order to 
reopen these claims, the veteran must present or secure new 
and material evidence with respect to the claims.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  As the 
veteran's claim was filed prior to that date, these changes 
are not applicable in this case.

Degenerative disc disease of the lumbar and cervical spine

Based on a thorough review of the record, the Board finds 
that the veteran has submitted new and material evidence to 
reopen the claim for service connection for degenerative disc 
disease of the lumbar and cervical spine.  Evidence submitted 
subsequent to the August 1986 rating decision is material 
within the meaning of 38 C.F.R. § 3.156.  It is probative of 
the issue at hand, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

Turning to the specific evidence, an October 2000 private 
outpatient treatment report provides that the veteran had 
chronic lumbar disc disease, likely secondary to a back 
trauma in 1960.  While this finding fails to include any 
rationale or explanation, it nevertheless raises a reasonable 
possibility of substantiating the claim and is therefore 
material.  Accordingly, the Board is required to reopen the 
previously denied claim for service connection for 
degenerative disc disease of the lumbar and cervical spines. 

Psychiatric disorder

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran has submitted new and material evidence 
since the December 1981 rating decision declining to reopen 
an October 1972 denial of service connection. 

The October 1972 rating decision noted that the veteran's 
service medical records showed treatment for nervous-syncopal 
episodes, depression, headaches and anxiety.  A September 
1972 neuropsychiatric examination was negative.  

The December 1981 rating decision noted that VA and military 
treatment records dated since the October 1972 rating 
decision were negative for findings or diagnoses of a 
psychiatric disorder.  

Evidence received since the December 1981 rating decision 
includes additional treatment records from a variety of VA 
and private sources showing treatment for a number of 
conditions, but negative for nervousness.  These records do 
not bear directly and substantially upon the veteran's claim.  
By themselves or in connection with evidence previously 
assembled, they are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  

In addition, a November 2002 VA psychiatric examination 
report has been associated with the veteran's claims file, 
which provides that the veteran did not have an Axis I 
diagnosis.  While this report does bear directly and 
substantially upon the veteran's claim, it actually 
constitutes competent medical evidence against the veteran's 
claim.  Thus, it is not material evidence in support of his 
claim for service connection.  

The veteran has offered various contentions, in writing and 
during a hearing, since the December 1981 decision.  These 
statements are simply redundant of previously considered 
contentions from the veteran.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  The Board also finds that they are not 
material within the meaning of 38 C.F.R. § 3.156.  As a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Thus, his statements are not material to the critical issue 
in this case of whether he has a current psychiatric 
disorder, related to his active duty.  In Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

As the preponderance of the evidence is against the 
application to reopen the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Neurological disorder, to include blackouts

Based on a thorough review of the record, the Board finds 
that the veteran has submitted new and material evidence to 
reopen the claim for service connection for a neurological 
disorder, to include blackouts.  Evidence submitted 
subsequent to the December 1981 rating decision is material 
within the meaning of 38 C.F.R. § 3.156.  It is probative of 
the issue at hand, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

Turning to the specific evidence, a May 1994 private 
treatment report provides an assessment of syncope.  A 
December 2002 VA examination provides a diagnosis of syncopal 
episodes, most likely vasovagal or neuro-cardiogenic.  When 
viewed with the episodes of syncope in the veteran's service 
medical records, these reports raise a reasonable possibility 
of substantiating the claim and are therefore material.  
Accordingly, the Board is required to reopen the previously 
denied claim for service connection for neurological 
disorder, to include blackouts.  

Service connection claims

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu, supra.

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Degenerative disc disease of the lumbar and cervical spine

The veteran's service medical records show that in August 
1960 he sought treatment and reported that a landing gear 
door fell on him two months earlier and he was still having 
pain on lifting heavy weights, not light weights.  A 
September 1960 X-ray was noted to reveal fracture of the 
transverse process of L1.  Later in September 1960, the 
veteran complained of pain after lifting a heavy AC generator 
the day before.  

In July 1961 the veteran received a waiver of 
disqualification for flying class III because of a history of 
fracture of the transverse process of L1.  

In October 1962 the veteran sought treatment for pain after 
lifting heavy boxes.  The veteran was grounded in October 
1962 for less than 90 days due to a diagnosis of lumbosacral 
sprain.  

In August 1964 the veteran complained of back pain since an 
accident in 1959 when he was hit by a landing gear door 
falling on him.  The impression was old trauma to the back, 
pain probably secondary to the injury.  An August 1964 X-ray 
resulted in an impression of normal thoracic spine series.  
The veteran was grounded for 10 days in August 1964 for 
observation of suspected old injury at T10-T12.  The report 
of a November 1964 periodic medical examination notes that 
the veteran complained of occasional recurrent low back pain.  

The veteran's January 1972 separation report of medical 
history notes a fracture of the left transverse process in 
1958, mild recurring back pain, self-treated, not 
incapacitating.  

A September 1972 X-ray of the thoracic spine showed that the 
bodies, intervertebral spaces and interpedicular distances 
were normal.  

In March 1973, the veteran sought treatment at an emergency 
room for back spasms.  The diagnosis was back spasm, low 
thoracic.  

In a March 1999 letter, a private chiropractor stated that 
the veteran had been a patient of that office since January 
1982.  The veteran's major complaint had been low back and 
hip pain associated with a service injury in 1959 when an 
aircraft door hit him in the back.  He had experienced other 
minor acute spinal problems (sprain and strain) as well.  

In an October 2000 letter, a private physician confirmed that 
the veteran had lumbar disk disease and had been treated in 
that office on a regular basis.  His disability appeared 
directly related to a back injury sustained when the door of 
a C-130 struck his back in 1960.  The veteran had always 
related the onset of his back problems to that event and the 
physician noted that he had no reason to disagree.  The 
private physician submitted an October 2000 outpatient 
treatment report providing that the veteran had chronic 
lumbar disc disease, likely secondary to a back trauma in 
1960.

The report of a January 2003 VA examination notes the 
veteran's pertinent in-service and post-service medical 
history, apparently based on the veteran's own recollection.  
The report also sets forth the results of current physical 
examination.  The examiner concluded that the veteran had 
significant cervical and lumbar degenerative and joint 
disease.  In an unclear opinion, the examiner appeared to 
suggest that the veteran's in-service injury resulted in a 
sprain that could have aggravated a pre-disposition to 
degenerative disc disease.  This disorder was typically seen 
in those who do heavy labor as the veteran had done 
throughout his life.  It was difficult to say whether or not 
they were the direct result of the trauma that the veteran 
had received, but it was certainly within the realm of 
possibility that it was a continuation of the natural history 
of degenerative joint disease from that sprain.  The examiner 
stated that she did feel that the veteran recovered from his 
in-service sprain but it was not inconceivable that the 
veteran's degenerative disease was not a direct result of the 
injury he sustained in service.  

The report of a September 1972 VA examination sets forth the 
veteran's reported in-service injury, results of current 
physical examination, and a pertinent diagnosis of no 
residual evidence of injury to the back.  

May 1978 VA treatment records refer to two recent incidents 
when the veteran fell out of a truck, and hit his back during 
at least one of them.  A March 1980 VA treatment record 
refers to a recent motor vehicle accident in which the 
veteran incurred mild whiplash.  A February 1982 private 
chiropractic report refers to the veteran's inservice injury 
from the aircraft door, but also relates that the veteran 
complained of a chronic condition since loading a kitchen and 
falling on his back in 1976, and an automobile injury to the 
neck in 1979.

The report of a July 1996 VA examination provides the results 
of current physical examination.  The examiner opined that 
the veteran had moderately advanced degenerative disc disease 
in all areas of the spine at the cervical level between 4-5 
and 6-7, in the thoracic level, as well as fairly marked 
changes in the lumbar area 4-5, 5-1 and 2-3 levels.  The 
veteran's history of injury was probably sprain and avulsion 
fracture of the right transverse process L1.  The examiner 
opined that the veteran healed the sprain as well as the 
avulsion fracture and had no permanent impairment as a result 
of those two episodes.  He did have degenerative disc disease 
in all levels of the spine that was due to wear and tear over 
a period of time as well as genetic factors which 
predetermine which will wear faster.  

An August 1997 Social Security Administration (SSA) 
Disability Determination and Transmittal provides that the 
veteran was disabled as of April 1995, with a primary 
diagnosis of disorders of the back and no secondary 
diagnosis.  

The report of a June 2004 VA examination provides that the 
examiner reviewed the veteran's claims file, and sets forth a 
review of the pertinent service and post-service medical 
history.  The report provides the pertinent results of 
physical examination and June 2004 X-rays.  The impression 
was degenerative arthritis of both the cervical and lumbar 
spine, and degenerative disc disease of the lumbar spine.  

The examiner commented that after reviewing the veteran's 
claims file, looking at his X-rays, and conducting a history 
and physical, it was his opinion that it was less likely as 
not that the veteran's current back pain was related to the 
remote fracture that he sustained while in the service.  The 
basis and rationale was that the veteran's reported 
tenderness on examination was away from the area which was 
reported to be the fracture.  Further, his x-rays showed 
defuse degenerative changes throughout the lumbar and 
cervical spine, although he did not complaint of cervical 
spine symptoms.  The presence of cervical changes on X-ray 
pointed to a global degenerative arthritis of the entire 
spine.  It was as likely as not that this condition was 
accelerated by the injury, but the overall degeneration was 
not caused by the local trauma to one level of the spine.  

In August 2005, a VA examiner offered a specialist's medical 
opinion regarding the veteran's claim.  The specialist 
provides that he reviewed the veteran's claims file and sets 
forth a review of the pertinent service and post-service 
medical history.  In doing so, the specialist referred to 
numerous objective findings in the medical record.  The 
examiner expressed the opinion that the transverse fracture 
tip of L1 was a minor type of injury with local muscle pain 
and injury.  There were no neurological changes or changes in 
range of motion on later exams according to the service 
records.  The specialist stated the opinion that the fracture 
healed and the veteran was left with residuals of the 
fracture which would be a mild muscle weakness and adhesions 
with some fibrositis or fibrosis of the muscles in the area.  
His condition was such that there was degeneration and 
arthritis of his cervical and lumbar spine that was a natural 
course of aging.  The specialist stated that it was his 
opinion that the degenerative arthritis was not accelerated 
by the service injury.  In a separate conclusion section, the 
specialist reiterated that degenerative disc disease and 
arthritis of the cervical and lumbar spine were not caused or 
aggravated by service-connected residuals of a fracture of 
the left transverse process of L1.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

The Board first notes that there is no evidence of arthritis 
within one year of the veteran's separation from service.  
Thus, presumptive service connection is not warranted.  
38 C.F.R. §§ 3.307, 3.309.  

Regarding direct service connection, the Board is aware that 
the veteran's service medical records indicate a back injury 
as well as subsequent complaints and findings.  However, the 
Board finds that the negative nexus opinions of record 
outweigh the opinions supporting the claim.  

The March 1999 and October 2000 private opinions do not 
include rationales or explanations.  They are also based on 
the veteran's own history as to an inservice injury.  It is 
unclear whether the health care providers were aware of the 
veteran's post-service back injuries.  While the veteran did 
experience a back injury during service, these opinions do 
not refer to actual objective findings in the service medical 
record.  

The January 2003 VA opinion does attempt to provide a 
rationale.  However, it is unclear to the point of failing to 
support or undermine the veteran's claim.  The July 1996 VA 
opinion against the veteran's claim does include a rationale 
but suffers from the deficiency of not being based on a 
review of the actual medical records.  

The June 2004 VA opinion that it was at least as likely that 
the veteran's in-service injury accelerated his global 
degenerative arthritis of the entire spine does not include 
any explanation or reference to objective findings in the 
record.  

The Board finds that the August 2005 VA specialist's report, 
with the opinion that the veteran's degenerative disc disease 
was not caused or aggravated by his in-service injury, is the 
evidence most probative to the etiology of the veteran's 
current spine condition.  The opinion is based on a review of 
the veteran's complete medical records.  Thus, it takes into 
account the medical evidence in favor and against the 
veteran's claim, and makes references to specific physical 
findings set forth throughout the medical record.  This 
latter fact is particularly important, in the Board's 
judgment, as the references make for a more convincing 
rationale.  

The Board recognizes the veteran's own assertions in support 
of his claim.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as one relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu, supra.  As a result, the veteran's own assertions 
do not constitute competent medical evidence in support of 
his claim. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Skin cancer and a skin disorder secondary to Agent Orange 
exposure

The veteran has contended in writing and during a hearing 
that his arms began to break out about a year after he 
retired.  He has continued to have skin rashes but has not 
sought treatment.  He also had skin cancer on his lip.  

The veteran service medical records are negative for 
complaints, symptoms, findings or diagnoses related to skin 
cancer.  A 1996 private biopsy found ulcerated basal cell 
carcinoma of the lip in 1996.

As described in further detail below, the veteran has not 
been diagnosed with any of the disabilities included on the 
list of herbicide-related disorders from 38 C.F.R. § 3.309(e) 
within the prescribed presumptive periods. Accordingly, his 
claim for service connection will be considered only on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

The record indicates that the veteran served in Vietnam. 
Thus, exposure to Agent Orange is presumed.  Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).

Regarding direct service connection, the medical evidence 
does not show any impression of skin cancer until the mid-
1990's, many years after the veteran's separation.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, the medical evidence of record is entirely negative 
for any medical opinion linking the veteran's skin cancer or 
any skin condition to any incident of his active duty, 
including exposure to Agent Orange.  The Board has considered 
the veteran's own assertions as to such relationships. As a 
layperson, however, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, supra.  As a result, his own assertions 
do not constitute competent medical evidence in support of 
his claim.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for skin cancer and a skin disorder, 
claimed as the result of exposure to Agent Orange, is denied.  
See generally Gilbert, supra; Ortiz, supra.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for degenerative disc 
disease of the lumbar and cervical spine is reopened; to this 
extent only, the appeal is allowed.

New and material evidence not having been received to reopen 
the appellant's claim for service connection for a 
psychiatric disorder, the appeal is denied.

New and material evidence having been received, the claim for 
entitlement to service connection for a neurological 
disorder, to include blackouts, is reopened; to this extent 
only, the appeal is allowed.

Service connection for degenerative disc disease of the 
lumbar and cervical spine is denied.  

Service connection for skin cancer and a skin condition is 
denied.  


REMAND

A preliminary review of the record indicates that the claims 
for service connection for a neurological disorder, to 
include blackouts; a compensable rating for the residuals of 
a fracture of the left transverse process at L-1; and a TDIU 
require additional development.  

The Board observes that most of the recent medical evidence 
concerning the veteran's back addresses the relationship, if 
any, between his in-service back injury and his current 
degenerative disc disease of the spine.  There is little 
evidence describing the current severity of the veteran's 
service-connected residuals of a fracture of left transverse 
process at L-1.  Thus, an additional VA examination is 
required.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In addition, the veteran's reopened claim for service 
connection for a neurological disorder requires a VA 
examination and medical opinion as to the relationship, if 
any, between the veteran's current syncopal episodes and the 
syncopal episodes he experienced during service.

The outcome of these two claims could affect the veteran's 
claim for a TDIU.  The appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

In view of the foregoing, the Board finds that this case must 
be REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any neurological disorder that may be 
present, to include syncopal episodes.  
The claims file must be made available to 
and reviewed by the examiner.  The 
examiner should consider any pertinent 
findings set forth in the veteran's 
service medical records and post-service 
medical records.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to opine (1) 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current neurological disability, 
including syncopal episodes, began during 
or is causally linked to any incident of 
or finding recorded during service (in 
his service medical records).  The 
examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

2.  Arrange for an orthopedic examination 
for the purpose of determining the 
current severity of the veteran's 
service-connected residuals of a fracture 
of the left transverse process at L-1.  
The claims file should be made available 
to the examiner for review.  The examiner 
should perform full range of motion 
studies of the lumbar spine and comment 
on the functional limitations of the low 
back caused by pain, flare-ups of pain, 
weakness, fatigability, and 
incoordination.  Any additional 
functional limitation should be expressed 
as limitation of motion of the lumbar 
spine.  Specifically, after determining 
the range of motion of the lumbar spine, 
the examiner should opine whether it is 
at least as likely as not that there is 
any additional functional loss (i.e., 
additional loss of motion) of the lumbar 
spine due to pain or flare-ups of pain 
supported by adequate objective findings, 
or weakness on movement, excess 
fatigability, or incoordination.

3.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required for the veteran's 
claims.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

4.  Readjudicate the veteran's claims for 
service connection for a neurological 
disorder, to include blackouts; a 
compensable rating for the residuals of a 
fracture of the left transverse process 
at L-1; and a TDIU.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC, which 
should contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO. By this action, the 
Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


